DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention (claim 1-7 and 15-19) in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 4 line 2 recites “the desire pore structure”.  There is insufficient antecedent basis for this limitation in the claim because none of its parent claim requires a pore structure at all. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan (US8114806) in view of Bhan’794 (US2010/0089794). 
Bhan teaches a method of generating a hydro-processing catalyst comprising co-mulling one or more metals from column 6-10 metal(s)  with a support (e.g. silica and alumina)  forming a substantially homogeneous mixture (col. 3 lines 25-29, col. 16 lines 17-22)  wherein column 6 metal compound being molybdenum trioxides (col. 15 lines 26-28) and column 6 metal in combination with one or more metals from column 7-10 metals such as nickel (col. 15 lines 34-38, example),  extruding and/or drying the  mulled mixture into particles , then calcining the  formed particles at a temperature of between 315 and 760 ºC ( i.e. under a controlled temperature) to produce calcined catalyst particles (col. 3 lines 30-39, example 1).   Bhan further teaches such calcined catalyst particles can be introduced into the contacting zone as a precursor, and then become active as a catalyst in the contacting zone (for example, when sulfur and/or a hydrocarbon feed containing sulfur is contacted with the precursor) (col. 14 lines 57-64) wherein in-situ sulfurization may either utilize gaseous hydrogen sulfide in the presence of hydrogen, or liquid-phase sulfurizing agents such as organosulfur compounds (including alkylsulfides, polysulfides, thiols, and sulfoxides) (col. 19 lines 16-23). Bhan also teaches catalyst contacting of hydrocarbon feed (such as crude, stabilized crude which includes distillation crude cut from refinery process etc.) (col. 7 lines 9-44) being performed in the presence of hydrogen (col. 10 lines 41-42, 61-62, col. 11 lines 11-18). 
Bhan specifically teaches a catalyst including Mo and Ni with certain amounts (example 1-3).    Bhan further teaches group 6 metal (such as Mo) being 0.01 to 0.08 grams per grams of catalyst (i.e., 1-8 wt%) (col. 15 lines 17-24) and a molar ratio of column 6 to column 7-10 metal (such as Ni) being from 0.1-20 (col. 15 lines 42-43) wherein such teachings suggest a weight ratio of Ni/Mo overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   It would have been obvious for one of ordinary skill in the art to adopt a Ni/Mo ratio as that of instantly claimed via routine optimization (see MPEP 2144. 05 I) for help provide a desired hydroprocessing catalyst as suggested by Bhan. 
As for the claimed adopting sulfoxide in the presence of hydrogen, it would have been obvious for one of ordinary skill in the art to adopt sulfoxide as sulfurizing agents in the presence of hydrogen for in-situ sulfurizing calcined catalyst particles thus for help providing a desired active hydroprocessing catalyst as suggested by Bhan.  Furthermore, combining such known elements for predictable results, combining sulfoxide as sulfurizing agent for in-situ activating a hydroprocessing catalyst ( i.e., sulfurizing the catalyst with sulfoxide when contacting with a hydrocarbon feedstock in the presence of hydrogen for producing a self-activating hydroprocessing catalyst), is well within the scope of one ordinary skill in the art. 	 
Regarding claim 1, Bhan does not expressly teach the molybdenum trioxide being powder.
As for the claimed “a calcined particle treated with a sulfoxide….  co-mulling inorganic oxide powder, molybdenum trioxide powder that is thereafter calcined”, it is noted such limitation (including molybdenum trioxide powder) is product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Bhan already teaches a same or substantially the same catalyst as that of instantly claimed.           
Furthermore, Bhan’794 teaches catalytic metals and support may be mixed (for example co-mulled) with suitable mixing equipment to form a metal(s)/support mixture ([0200], [0205]) wherein the support metal oxide powder having specific particle size ([0206]) while molybdenum oxide having a particle size at most 500 micrometers, e.g. range from 1 to 15 micrometers ([0207]). Therefore, molybdenum trioxide is a powder.   Bhan’794 teaches co-mulling inorganic oxide support particles (i.e. alumina powder) with MoO3 finely divided particles (i.e. powder) ([0235]) to produce desired hydroprocessing catalyst ([0235]). 
It would have been obvious for one of ordinary skill in the art to adopt co-mulling of molybdenum trioxide powder and inorganic oxide support particles as shown by Bhan’794 to modify the catalyst producing process of Bhan because adopting such well-known technique for predictable results, i.e. co-mulling support particles with MoO3 finely divided particles (i.e. powder)  for help obtaining desired hydroprocessing catalyst, is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 2, as for the claimed “treatment of the calcined particle is conducted by contacting the calcined particle with a petroleum-derived hydrocarbon feed….. for a period of time”, such limitation (including molybdenum trioxide powder) is product by process limitations.  For product by process limitation, please see similar remarks as discussed above. 
 Bhan further teaches the contacting condition of catalyst precursor and hydrocarbon feedstock in a controlled temperature range of 100 to 450 ºC  at pressures of 1 to  7 MPa ( i.e.145-1015 psi) (col. 10 lines 44-60, col. 22 lines 44-57) wherein a hydrocarbon feed LHSV ( volumetric liquid feed rate per total volume of catalyst)  will generally range from 0.1 to 30  h-1,  1.5 to  10  h-1 (col. 10 lines 50-53).  Bhan further discloses hydrogen source is supplied as a gas (for example, hydrogen gas), a ratio (as determined at normal conditions of 20  ºC  temperature and 1.013 bar pressure, also referred to as N m3/m3) of the gaseous hydrogen source to the hydrocarbon feed typically ranges from 0.1 to 100,000 N m3/m3 (col. 10 line 61-col. 11 line 1)  wherein such ratio demonstrates a molar ratio of  hydrogen/hydrocarbon feed  overlapping  with  that of instantly claimed hydrogen/hydrocarbon molar ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
As for the claimed “sulfoxide compound in the range of 0.1-8% by weight of the total hydrocarbon feed", Bhan teaches using a hydrocarbon feed containing sulfur contacted with the calcined catalyst particle for making the catalyst active (col. 109 lines 16-18) wherein the hydrocarbon feed having sulfur content being at least 0.005 gram per gram of hydrocarbon feed (i.e., greater than 0.5% sulfur).   Bhan already teaches sulfurization agent being sulfoxide, therefore, it would have been obvious for one of ordinary skill in the art to adopt a sulfoxide content of greater than 0.5% in the hydrocarbon feed for help providing an active catalyst for hydroprocessing the hydrocarbon feed as suggested by Bhan.  Furthermore, one of ordinary skill in the art would have been obvious to adopt a sulfoxide content as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) under disclosed temperature and pressure and LHSV for a time sufficient for help providing a desired active hydroprocessing catalyst as suggested by Bhan. 
Claims 3-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan (US8114806) in view of Bhan’794 (US2010/0089794) as applied above, and further in view of Borremans (US2013/0193035).
Bhan in view of Bhan’794 has been described as above. 
Regarding claim 3, Bhan in view of Bhan’794 does not expressly teach the sulfoxide compound having the claimed formula. 
First of all, such claimed specific sulfoxide formula limitation, just a product by process limitation.  For such product by process limitation, see similar remarks as stated in claim 1.  In this case, Bhan already teaches a substantially the same calcined catalyst particles being treated with substantially the same sulfoxide, i.e. Bhan already teaches a substantially the same catalyst composition as that of instantly claimed.  
Furthermore, Borremans teaches activating a hydrotreatment catalyst precursor including at least one metal selected from being selected from group VB, VIB, VIII and another transition metal being selected from group VIII ([0005], [0010], [0026], [0082], example 1, table 12) by a sulfiding agent such as DMSO (dimethylsulfoxide), DMDS (dimethyldisulfide), elemental sulfur or H2S, pure or in mixture coming from refinery sources, or any appropriate sulfur compound ([0013]).  It is noted that Borremans disclosed DMSO is a sulfoxide compound having the claimed formula.  Borremans further discloses hydrogen may also be added to the preparation reactors for activation process ([0017]). 
It would have been obvious for one of ordinary skill in the art to adopt DMSO as shown by Borremans to practice the sulfoxides of Bhan in view of Bhan’794 as a sulfurization agent in the presence of hydrogen because adopting such well known elements for predictable results, i.e., adopting DMSO in the presence of hydrogen for sulfiding transition metal (s) catalyst precursor thus obtaining a desired hydrotreatment catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” DMSO as sulfurization agent from a finite number of choices for help provding desired sulfurization agent thus obtaining desired hydrotreatment catalyst. 
Regarding claim 4,  Bhan further discloses the catalyst has a median pore diameter ranging from 105-150 Å, with at least 60% of the total number of pores in the pore size distribution having a pore diameter within at least 60 Å of the median pore diameter, with at least 50% of its pore volume in pores having a pore diameter of at most 600 Å, and between 5% and 25% of its pore volume in pores having a pore diameter between 1000  and 5000 Å (col. 3 lines 32-40) wherein the pore volume of pore being between 1000  and 5000 Å overlaps with that of instantly claimed  pore volume of pores greater than 1000 Å.   Bhan also teaches  a bimodal catalyst may (two major pore peaks)  have 30% of its pore volume distributed in pores having a pore diameter between 50-100 Å  and 25% of its pore volume distributed in pores having a pore diameter between 300   and 350 Å (col. 4 lines 53-58, col .25 table 1), wherein  pore volume of pore diameter between 50-100 Å and pore volume of pores having a pore diameter between 300   and 350 Å respectively overlaps with pore volume of pores having diameter of 70-150 Å and pore volume of pores having diameter of 130-300 Å.   Hence, Bhan suggests catalyst having pore size distribution overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   Furthermore, Bhan disclosed calcining temperature can be same or substantially the same as that of instantly claimed, therefore, Bhan disclosed same or substantially the same calcining same or substantially the same catalyst composition, which apparently will lead to a same or substantially the same pore distribution as that of instantly claimed. 
Regarding claim 5, Bhan already teaches such limitations. 
Regarding claim 6, Bhan teaches group 7-10 column metal including cobalt being at most 0.01 grams per gram of catalyst (i.e. not greater than 0.1wt%) (col. 15 lines 34-41), wherein such ratio overlaps with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 7, such limitations have been met as discussed above 
Bhan has been described as above.  It is noted that Bhan also teaches a catalyst may (two major pore peaks) have 30% of its pore volume distributed in pores having a pore diameter between 50-100 Å (col. 4 lines 53-55) or having an overlapped percentage of pores in the pore size range of 70-150 Å  (table 1). 
Regarding claim 15,  Bhan does not expressly teach the molybdenum trioxide being powder, or the specific claimed sulfoxide compound. 
First of all, such claimed molybdenum trioxide being powder, or specific sulfoxide formula limitation, both are product by process limitations.  For such product by process limitation, see similar remarks as stated in claim 1.  In this case, Bhan  already teaches a substantially the same  calcined catalyst particles being treated with substantially the same  sulfoxide, i.e. Bhan already teaches a substantially the same catalyst composition as that of instantly claimed.  
Furthermore, Bhan’794 teaches catalytic metals and support may be mixed (for example co-mulled) with suitable mixing equipment to form a metal(s)/support mixture ([0200], [0205]) wherein the support metal oxide powder having specific particle size ([0206]) while molybdenum oxide having a particle size at most 500 micrometers, e.g. range from 1 to 15 micrometers ([0207]). Therefore, molybdenum trioxide is a powder.   Bhan’794 teaches co-mulling inorganic oxide support particles (i.e. alumina powder) with MoO3 finely divided particles (i.e. powder) ([0235]) to produce desired hydroprocessing catalyst ([0235]). 
It would have been obvious for one of ordinary skill in the art to adopt co-mulling of molybdenum trioxide powder and inorganic oxide support particles as shown by Bhan’794 to modify the catalyst producing process of Bhan because adopting such well-known technique for predictable results, i.e. co-mulling support particles with MoO3 finely divided particles (i.e. powder)  for help obtaining desired hydroprocessing catalyst, is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Borremans teaches activating a hydrotreatment catalyst precursor including at least one metal selected from being selected from group VB, VIB, VIII and another transition metal being selected from group VIII ([0005], [0010], [0026], [0082], example 1, table 12) by a sulfiding agent such as DMSO (dimethylsulfoxide), DMDS (dimethyldisulfide), elemental sulfur or H2S, pure or in mixture coming from refinery sources, or any appropriate sulfur compound ([0013]).  It is noted that Borremans disclosed DMSO is a sulfoxide compound having the claimed formula.  Borremans further discloses hydrogen may also be added to the preparation reactors for activation process ([0017]). 
It would have been obvious for one of ordinary skill in the art to adopt DMSO as shown by Borremans to practice the sulfoxides of Bhan in view of Bhan’794 as a sulfurization agent in the presence of hydrogen because adopting such well known elements for predictable results, i.e., adopting DMSO in the presence of hydrogen for sulfiding transition metal (s) catalyst precursor thus obtaining a desired hydrotreatment catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” DMSO as sulfurization agent from a finite number of choices for help provding desired sulfurization agent thus obtaining desired hydrotreatment catalyst. 
Regarding claim 16-17, such limitations have been met as discussed above. 
Regarding claim 18, as for the claimed calcining temperature between 700-790 ºC, such limitation is just product by process limitation.  For such product by process limitation, see similar remarks as stated in claim 1.  In this case, Bhan already teaches a substantially the same pore structure as that of instantly claimed as discussed above. 
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan (US8114806) in view of Bhan’794 (US2010/0089794) and Borremans (US2013/0193035) as applied above, and further in view of Bhan’924 (US 2014/0116924).
Regarding claim 18, in arguendo about Bhan not teaching the calcining temperature in the range of 700 to 790 ºC, Bhan’924 teaches calcining the dried catalyst particles under temperature most preferably 700 to 790 ºC (para. [0046]). 
It would have been obvious for one of ordinary skill in the art to adopt such calcining temperature as shown by Bhan’924 to modify the calcining temperature of Bhan in view of Bhan’794 and Borremans because such calcination temperature is required to provide for a calcined particle having the required pore structure as suggested by Bhan thus help providing a catalyst with desired hydroprocessing characteristics (para. [0027], [0046]) as suggested by Bhan’924. 
Regarding claim 19, Bhan in view of Bhan’794 and Borremans does not expressly teach the claimed pore distribution. 
Bhan’924 teaches from 50% to 70% of the total pore volume of the calcined particle is in its pores having a diameter in the range of from 70 Å to 150 Å (para. [0029]), at least 10% of the total pore volume of the calcined particle to be present in its pores having a diameter in the range of from 130 Å to 300 Å (para. [0030]), the calcined particle have 2% to 10% of the total pore volume of the calcined particle to be present in its pores having a diameter of greater than 1000 Å (para. [0028]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore structure as shown by Bhan’924 to modify the catalyst composition of Bhan in view of Bhan’794 and Borremans because such pore structure can help provide a catalyst having unique and unexpected self-activation characteristics when it is used to hydrotreat hydrocarbon feedstocks as suggested by Bhan’924 (para. [0027]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 9114386 in view of Bhan’794 (US2010/0089794), Bhan’850 (US2009/0255850) and Borremans (US2013/0193035).   Although the claims at issue are not identical, they are not patentably distinct from each other because US’386 teaches a substantially same self-activating hydroprocessing catalyst as that of instantly claimed except treating the calcined particle with sulfoxide at the presence of hydrogen.   But Bhan’850 teaches treating sulfiding the calcined particle in the presence of hydrogen with sulfoxide ([0137], [0172] ) while Borremans teaches sulfurization agent can be DMSO as discussed above with associated benefits. It would have been obvious for one of ordinary skill in the art to adopt such well-known sulfiding process as shown by Bhan’850 for help producing a desired active catalyst for hydroprocessing.    It would have been obvious for one of ordinary skill in the art to adopt DMSO as a sulfurization agent as shown by Borremans for help providing a desired hydrotreatment catalyst.  Furthermore, adopting such well-known technique for predictable results, i.e., adopting DMSO as a sulfurization agent for producing a desired active hydroprocessing catalyst, is well within the scope of one ordinary skill in the art.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732